Citation Nr: 0709387	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a January 
2007 Travel Board hearing.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The evidence shows that the veteran was exposed to 
acoustic trauma during service.

2.  The veteran has current tinnitus and bilateral hearing 
loss, which has been related by a medical professional to his 
exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2006).   

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); \ 38 C.F.R. § 3.309(a) 
(applicable chronic diseases, including other organic disease 
of the nervous system, such as hearing loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).
  
Here, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board notes that 
the February 2004 VA hearing examination includes audiometric 
test results that satisfy the regulatory requirement for 
hearing loss disability.  See 38 C.F.R. § 3.385.  Thus, there 
is current bilateral hearing loss disability.  Although the 
VA examination report does not indicate an explicit diagnosis 
of tinnitus, the report does refer to tinnitus as if it were 
present; therefore, the Board will accept the existence of 
current tinnitus.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran has provided credible testimony of his exposure 
to loud noise in service, and he is competent to report his 
experiences, such as being exposed to loud noise, and readily 
observable symptoms, such as difficulty hearing or ringing in 
his ears.  Therefore, the veteran satisfies the second 
element for establishing entitlement to service connection by 
having provided lay testimony of in-service incurrence of an 
injury.  Moreover, a pure tone audiogram examination 
performed at the veteran's May 1953 discharge examination 
showed decreased hearing in his right ear.  

Finally, there is medical evidence of a nexus between the 
current disability and the in-service injury to establish the 
third element of entitlement to service connection.  In a 
letter dated October 2003, the veteran's private audiologist 
opined that the veteran's hearing loss was consistent with 
his reported in-service exposure to loud noise.

Although there is some evidence, including the report of a 
February 2004 VA examiner, that is not favorable to the 
veteran's claims, the evidence is at least in equipoise.  It 
should be noted that the VA examiner speculates that 
excessive cerumen build-up in the veteran's ears at the time 
of his May 1953 discharge examination resulted in his low 
pure tone audiogram examination scores.  However, at his 
January 2007 Travel Board hearing, the veteran testified that 
his ears were cleaned by the examiner prior to his audiogram 
examination at discharge.   Accordingly, the Board resolves 
reasonable doubt in favor of the veteran and finds that his 
current tinnitus and bilateral hearing loss disability are 
the results of his in-service noise exposure.  Tinnitus and 
bilateral hearing loss were incurred during active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
C. W.SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


